DETAILED ACTION
Allowable Subject Matter
Claims 2, 6, 8, 11-18 allowed.
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Claim 21 listed above does not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As indicated in the rejection above, Hayashi is an anticipatory reference of claim 1.  The existence of an anticipatory reference demonstrates that one or more independent claims lack novelty and establishes that the species do not relate to a single general inventive concept. For clarification, as set forth in MPEP 1850:
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.

	Since claim 1 does not provide a contribution over the prior art there is no special technical feature common to claim 21 and the originally filed inventions encompassed by claims 1-20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-14 of U.S. Patent No. X,XXX,XXX (Application Serial Number 16/476,747 Notice of Allowance mailed 6/7/2021 and Issue Notification mailed 9/15/2021 currently unpublished). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are written in broader form essentially representing a genus of the claims of the ‘747 application.  
A species claim always anticipates the genus and thus the claims are not patentably distinct.  See table below for mapping of the limitations.  Other differences merely reflect a differing style of claim language such as a low priority bit or a least significant bit, as opposed to the ‘747 application which generally refers to “bits lower” than other bits.
In regards to claim 20, this claim contain features similar to claims 1 and 19.  Therefore, claim 20 is rejected for similar reasoning as applied to claims 1 and 19 as the mapping below will illustrate.
Claim No.
Instant Application 16/973,501
Patented Application 16/476,747
1
A solid-state electronic circuit comprising:

a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of digital code after a signal is converted into a digital signal;

a determination unit configured to directly determine presence or absence of abnormality in each of the transfer paths; and

a replacement unit configured to replace the plurality of transfer paths for use in transfer of the predetermined bit length of digital code, on a basis of a determination result of the determination unit.
Claim 1 line 1 


Claim 1 lines 3-5




Claim 1 lines 7, 11-12 




Claim 1 lines 18-20
19
A method of controlling an image pickup device 

including a
plurality of transfer paths allowing bitwise transfer of a predetermined bit length of time code for
use in conversion of a pixel signal corresponding to a quantity of light received in a pixel into a
digital signal, 

the method comprising: directly determining presence or absence of abnormality in each of the transfer paths; and

replacing the plurality of transfer paths for use in transfer of the predetermined bit length of
time code, on a basis of a determination result
Claim 11 line 1-2


Claim 11 lines 3-9








Claim 11 lines 18-20




Claim 11 lines 24-29


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “determine presence or absence of abnormality”, does not reasonably provide enablement for “directly determine presence or absence of abnormality.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Specifically, Applicant’s specification does not contain the term “directly”.  Therefore, it is unclear what is meant to “directly determine” as opposed to just “determine.”  Applicant specification [0102] discloses “The determination circuits 421-0 to 421-n compare the transfer results of the time-code transfer 1- bit column (Bit_0) 441-0 to the time-code transfer 1-bit column (Bitn) 441-n, respectively, with expected values, 5to determine presence or absence of occurrence of an error in each transfer path.”  There is no mention of a “direct” determination as opposed to just a determination.  
The determination as disclosed is performed via a comparison to an expected value.  However, there is no art understood definition of “directly” that encompasses the feature of “The determination circuits 421-0 to 421-n compare the transfer results of the time-code transfer 1- bit column (Bit_0) 441-0 to the time-code transfer 1-bit column (Bitn) 441-n, respectively, with expected values, to determine presence or absence of occurrence of an error in each transfer path.” Therefore, Applicant has support for a determination, but the scope of the term “directly” is not enabled due to its lack of disclosure in what features are encompassed, e.g. metes and bounds, in the term “directly” as amended.
In regards to claim interpretation, due to Applicant’s lack of disclosure the Examiner is relying on the definitions of directly from Merriam-Webster as follows:
1a: in a direct manner 
b: in immediate physical contact
c: in the manner of direct variation
2a: without delay : IMMEDIATELY
b: in a little while : SHORTLY 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. US 2016/0156865 hereinafter referred to as Hayashi.
	In regards to claim 1, Hayashi teaches:
“A solid-state electronic circuit comprising: a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of digital code after a signal is converted into a digital signal”
Hayashi Figures 2A-C teach the transfer path from measurement counter 106 to switching unit 107.  Hayashi paragraph [0040] teaches the measurement counter 106 generates a 6-bit count signal obtained by counting the number of clocks.  The count signal is supplied commonly to the plurality of memory units 104 from the measurement counter 106 via a first switching unit 107.  
	“a determination unit configured to directly determine presence or absence of abnormality in each of the transfer paths”
Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The Examiner interprets that  direct determination is performed consistent with the meanings 1a, 2b and 2c as provided by Merriam-Webster.
“and a replacement unit configured to replace the plurality of transfer paths for use in transfer of the predetermined bit length of digital code, on a basis of a determination result of the determination unit”
Hayashi Figure 1 teaches first switching unit 107 and second switching unit 111.  Hayashi teaches in various embodiments illustrated in Figures 2-9 different implementations of switching circuits.  From Figures 2A-C the switching circuits (107, 111) serve to replace the a bit from the measurement counter 106 in the case of a defective holding unit.  Changing the holding unit is equivalent to replacing the transfer paths because the bits from the measurement counter 106 get transferred by a different path to reach different holding units.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Howarth US 2005/0286863 hereinafter referred to as Howarth.
In regards to claim 19, Hayashi teaches:
“A method of controlling an image pickup device including a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of ... code for use in conversion of a pixel signal corresponding to a quantity of light received in a pixel into a digital signal” 
Hayashi Figures 2A-C teach the transfer path from measurement counter 106 to switching unit 107.  Hayashi paragraph [0040] teaches the measurement counter 106 generates a 6-bit count signal obtained by counting the number of clocks.  The count signal is supplied commonly to the plurality of memory units 104 from the measurement counter 106 via a first switching unit 107.  Hayashi teaches in paragraph [0007] each of the pixels outputting a photoelectric conversion signal based on incident light.
“the method comprising: directly determining presence or absence of abnormality in each of the transfer paths”
Hayashi teaches in Figure 2B and paragraph [0051] detection of the defect is previously performed by inspecting the signal output from the memory unit 104.  Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The Examiner interprets that  direct determination is performed consistent with the meanings 1a, 2b and 2c as provided by Merriam-Webster.
“and replacing the plurality of transfer paths for use in transfer of the predetermined bit length of … code, on a basis of a determination result”
Hayashi Figure 1 teaches first switching unit 107 and second switching unit 111.  Hayashi teaches in various embodiments illustrated in Figures 2-9 different implementations of switching circuits.  From Figures 2A-C the switching circuits (107, 111) serve to replace the a bit from the measurement counter 106 in the case of a defective holding unit.  Changing the holding unit is equivalent to replacing the transfer paths because the bits from the measurement counter 106 get transferred by a different path to reach different holding units.
Hayashi does not explicitly teach:
“time [code]”
Howarth teaches in paragraph [0043] incoming Frame Processor decodes the timecode value encoded in the DV frame data and also performs error checking on the frame itself.  If the frame is error free and its timecode has the expected value the frame is stored in a first-in, first-out (FIFO) Data Buffer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayashi in view of Howarth to have included the features of “time [code]” because accurate timecode is necessary to permit precise calculation of durations and so that two or more video clips (or video clips and audio clips) can be matched up precisely (Howarth paragraph [0011]).
In regards to claim 20, Hayashi/Howarth teach all the limitations of claim 19 and claim 20 contains similar limitations written in apparatus form.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have practiced the invention as an apparatus.
Response to Arguments
Applicant indicated that the previous office action mailed 8/26/2022 did not address claim 21. This argument is persuasive and therefore a new non-final office action is being issued addressing all claims.  As indicated above, claim 21 is withdrawn from prosecution due to lack of unity with the originally filed invention.
In regards to the double patenting rejection, the Examiner has removed the rejection for all claims except 1, 19-20.  As indicated above, these claims are merely broader versions of the ‘747 patent.  The term “directly” in and of itself would not be considered to provide novelty by those of ordinary skill.  Furthermore, there does not seem to be agreement on what the metes and bounds of this term are based on the disclosure.  Therefore, the differences between ‘747 patent and the instant application do not represent distinct inventions for claims 1 and 19-20.
Applicant also asserts that support for the term directly, which as admitted by Applicant is not contained in the specification, is found in Figure 12 where determination circuits 421-0 to 421-n receive input directly from the time-code transfer unit 102.  However, upon inspection of Figure 12 the time code transfer unit 102 is directly connected to the wiring replacement unit 103.  The wiring replacement unit 103 then connects to determination circuits 4201-n.  Furthermore, it is unclear from this argument what “receiving input directly” has to do with claimed feature of “directly determine”.  These arguments appear to be spurious.  The Examiner will remove the rejection once support within the original disclosure has been indicated by the Applicant.  Until then, the Examiner’s indicated interpretation must stand.
Applicant asserts that the cited references do not teach “directly determine” however, as indicated above, given the lack of support in the disclosure the Examiner interpretation consistent with Merriam Webster will stand.  Therefore, Applicant arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422